UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2195



EDEM KOMBLA AMEGASHIE,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-886-805)


Submitted:   May 31, 2006                   Decided:   July 6, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark J. Curley, CURLEY LAW OFFICE, Omaha, Nebraska, for Petitioner.
Rod J. Rosenstein, United States Attorney, Larry D. Adams, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Edem Kombla Amegashie (Amegashie), a native and citizen

of Togo, petitions for review of a Board of Immigration Appeals

(Board) order denying his motion to reopen his removal proceedings

as both time and numerically barred.*              We deny the petition for

review.

               We review the denial of a motion to reopen for abuse of

discretion.         INS v. Doherty, 502 U.S. 314, 323-24 (1992).            The

denial    of    a   motion   to   reopen   must   be   reviewed   with   extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).                   The motion

“shall state the new facts that will be proven at a hearing to be

held if the motion is granted and shall be supported by affidavits

or other evidentiary material.”            8 C.F.R. § 1003.23(b)(3) (2005).

“A motion to reopen will not be granted unless the Immigration

Judge is satisfied that evidence sought to be offered is material




     *
      We review only the denial of Amegashie’s second motion to
reopen. We lack jurisdiction to review the Board’s prior orders
because Amegashie failed to file a timely petition for review as to
those orders. Amegashie had thirty days from the date of each of
these orders to timely file a petition for review. See 8 U.S.C.
§ 1252(b)(1) (2000). This time period is “jurisdictional in nature
and must be construed with strict fidelity to [its] terms.”
Stone v. INS, 514 U.S. 386, 405 (1995) (alteration added). The
filing of a motion to reopen or reconsider with the Board does not
toll the thirty-day period for seeking review of an underlying
order. Id. at 394.

                                      - 2 -
and was not available and could not have been discovered or

presented at the former hearing.”            Id.

               Amegashie’s second motion to reopen was filed outside the

ninety-day time limitation and as a general rule, “a party may file

only   .   .    .   one   motion    to    reopen    proceedings.”    8    C.F.R.

§ 1003.23(b)(1) (2005).            The Board affirmed the decision of the

immigration judge on July 13, 2004.                Amegashie’s first motion to

reopen was denied on January 27, 2005.              Amegashie filed his second

motion on September 28, 2005, and thus the immigration judge

correctly found it untimely and beyond the one motion limitation of

§ 1003.23(b)(1).

               Amegashie argues he should benefit from equitable tolling

based on ineffective assistance of his former counsel.                   Several

federal appellate courts have held that the ninety-day time period

for filing a motion to reopen is subject to equitable tolling.

See, e.g., Hernandez- Moran v. Gonzales, 408 F.3d 496, 499-500 (8th

Cir. 2005); Riley v. INS, 310 F.3d 1253, 1257-58 (10th Cir. 2002);

Socop-Gonzalez v. INS, 272 F.3d 1176, 1190-93 (9th Cir. 2001);

Iavorski v. INS, 232 F.3d 124, 134 (2d Cir. 2000).             But see Anin v.

Reno, 188 F.3d 1273, 1278 (11th Cir. 1999) (holding that former

statute setting forth time limit for motions to reopen set forth a

“mandatory and jurisdictional” time bar).                  Even if equitable

tolling applied, however, we conclude Amegashie failed to show he

received ineffective assistance of counsel.


                                         - 3 -
            This court has held that “equity must be reserved for

those rare instances where--due to circumstances external to the

party’s own conduct--it would be unconscionable to enforce the

limitation period against the party and gross injustice would

result.”   Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

The heart of the immigration judge’s negative credibility finding

was based on Amegashie’s failure to provide specific details about

the political persecution directed at him, his demeanor during the

merits hearing, and the fact that Amegashie did not apply for

asylum until one year after he entered the United States.         We find

the evidence that Amegashie claims was not properly presented at

the merits hearing would not have altered this result.          Moreover,

any alleged errors committed by previous counsel were known to

Amegashie prior to his appeal of the decision of the immigration

judge.   Thus, we find that Amegashie is unable to demonstrate the

type of exceptional circumstances under which equitable tolling

applies.

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 4 -